DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lett (US Pat No 4,821,768) in view of von Schwerdtner et al. (US Pat No 4,506,860).
Re claim 1, Lett shows a hydraulic spray nozzle (Fig. 1) for use in a bulk material dispersing system, the hydraulic spray nozzle comprising: 
an outer tube (12) defining a housing; and 
a series of components arranged to define a flowpath within the outer tube, the series of components comprising: 
an inlet (see annotated figure); 
a diffuser cone (see annotated figure) in downstream fluid communication with the inlet; 
an expansion chamber (11) in a downstream fluid communication with the diffuser cone; 
a converging nozzle (see annotated figure) in downstream fluid communication with the expansion chamber; 
an outlet (at 14) in downstream fluid communication with the converging nozzle; and 
at least one vane (15) disposed within at least one of the diffuser cone (see annotated figure), the expansion chamber (11) and the converging nozzle (see annotated figure), the series of components fluidly cooperative with one another such that upon a flow of bulk material through the flowpath along a flow direction, a tangential velocity profile that is present within the flow as a result of the bulk material being conveyed to the hydraulic spray nozzle from a bulk material dispersing system is reduced (col. 2, lines 37-40).
Lett does not teach the series of components disposed within the outer tube.
However, von Schwerdtner et al. explicitly demonstrates installing a flow control device (Fig. 1, 6) inside an outer tube (1) such that the series of components are disposed within the outer tube.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the flow control device of Lett disposed within an outer tube as taught by von Schwerdtner et al. so as to form part of the main body (von Schwerdtner – col. 5, lines 5-8).

    PNG
    media_image1.png
    485
    804
    media_image1.png
    Greyscale

Re claim 2, Lett as modified by von Schwerdtner et al. shows the at least one vane (Lett - Fig. 1, 15) defines a partial radial profile.
Re claim 3, Lett as modified by von Schwerdtner et al. discloses the claimed invention except for the expansion chamber comprises a plurality of repeating expansion chamber sub-sections that are substantially aligned with one another along the flow direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the expansion chamber comprise a plurality of sub-sections that are substantially aligned with one another along the flow direction, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. Further, no criticality appears to be presented for the claim limitation. 
Re claim 4, Lett as modified by von Schwerdtner et al. shows each of the plurality of repeating expansion chamber sub-sections define a substantial similarity in at least one of vane placement, vane length, and vane hydrodynamic profile (Lett - Fig. 1, 15).
Re claim 5, Lett as modified by von Schwerdtner et al. above does not disclose each of the plurality of repeating expansion chamber sub-sections define at least one variation in at least one of vane placement, vane length, and vane hydrodynamic profile.
However, Lett does show each of the plurality of repeating expansion chamber sub-sections define at least one variation in at least one of vane placement, vane length, and vane hydrodynamic profile (Lett - Fig. 3, 25A/25B).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have at least one variation in vane placement, length or hydrodynamic profile as shown in figure 3 of Lett to eliminate vortices even in the worst conditions (Lett - col. 1, lines 57-62).
Re claim 6, Lett as modified by von Schwerdtner et al. shows the diffuser cone (see annotated figure) increases the cross-sectional area of the hydraulic spray nozzle along a flow direction in a non-linear, non-constant manner.
Re claim 7, Lett as modified by von Schwerdtner et al. shows an adapter (Lett - col. 2, lines 27-28) in upstream fluid communication with the inlet.
Re claim 9, Lett as modified by von Schwerdtner et al. shows a portion of the flowpath defined by the diffuser cone (see annotated figure), expansion chamber (Lett - 11) and converging nozzle (see annotated figure) have the at least one vane (Lett - 15) disposed therein.
Re claim 10, Lett as modified by von Schwerdtner et al. shows the at least one vane comprises a plurality of vanes (Lett - Fig. 2, 15) each disposed circumferentially about a flowpath centerline. 
Re claim 11, Lett as modified by von Schwerdtner et al. shows the plurality of vanes (Lett - Fig. 2, 15) define a partial radial profile.
Re claim 12, Lett as modified by von Schwerdtner et al. discloses the claimed invention except for the outlet defines a sharp edge and the converging nozzle defines a rapid convergence as defined by applicant’s disclosure, see paragraph 0022 of applicant’s specification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define a rapid convergence with an aspect ratio between about 0.5 and 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the slope of diffuser cone which achieves the recognized result of increasing the pressure and decreasing the speed of the fluid which equalizes the cross-sectional distribution of the flow (Lett – col. 2, lines 37-40), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Re claim 22, Lett as modified by von Schwerdtner et al. shows the at least one vane includes a plurality of vanes (Lett – Fig. 1, 15) aligned with one another along the flow direction.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Finn (US Pat No 2,878,617) in view of Lett (US Pat No 4,821,768) and further in view of von Schwerdtner et al. (US Pat No 4,506,860).
Re claim 13, Finn shows a hydroseeding system (Fig. 1) comprising:
a hydraulic spray nozzle (33);
a raw material hopper (13) configured to contain a slurry,
a motor (43);
at least one piping run (30); and
a pump (44) responsive to power from the motor (col. 3, lines 49-50) to convey the slurry with the at least one piping run (30) to the hydraulic spray nozzle (33), wherein the hydraulic spray nozzle comprises:
an outer tube (tube of 33) defining a housing.
Finn does not teach the hydraulic spray nozzle comprises: a series of components arranged to define a flowpath within the outer tube, the series of components disposed within the outer tube, the series of components comprising: an inlet; a diffuser cone in downstream fluid communication with the inlet; an expansion chamber in a downstream fluid communication with the diffuser cone; a converging nozzle in downstream fluid communication with the expansion chamber; an outlet in downstream fluid communication with the converging nozzle; and at least one vane disposed within at least one of the diffuser cone, expansion chamber and converging nozzle, the series of components fluidly cooperative with one another and the hydraulic spray nozzle, raw material hopper, pump, motor and at least one piping run such that upon a flow of bulk material through the hydraulic spray nozzle, a tangential velocity profile that is present within the flowpath is reduced.
However, Lett shows a hydraulic spray nozzle comprising: 
an outer tube (12) defining a housing; and 
a series of components arranged to define a flowpath within the outer tube, the series of components comprising: 
an inlet (see annotated figure); 
a diffuser cone (see annotated figure) in downstream fluid communication with the inlet; 
an expansion chamber (11) in a downstream fluid communication with the diffuser cone; 
a converging nozzle (see annotated figure) in downstream fluid communication with the expansion chamber; 
an outlet (at 14) in downstream fluid communication with the converging nozzle; and 
at least one vane (15) disposed within at least one of the diffuser cone (see annotated figure), the expansion chamber (11) and the converging nozzle (see annotated figure), the series of components fluidly cooperative with one another such that upon a flow of bulk material through the flowpath along a flow direction, a tangential velocity profile that is present within the flow as a result of the bulk material being conveyed to the hydraulic spray nozzle from a bulk material dispersing system is reduced (col. 2, lines 37-40).
The substitution of one known element (hydraulic spray nozzle as shown in Lett) for another (hydraulic nozzle as shown in Finn) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the hydraulic spray nozzle shown in Lett would have yielded predictable results, namely, spraying in Finn for seeding, fertilizing, or seeding and fertilizing soil hydraulically.
While von Schwerdtner et al. explicitly demonstrates installing a flow control device (Fig. 1, 6) inside an outer tube (1) such that the series of components are disposed within the outer tube.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the outer tube of Finn include the series of components within as taught by von Schwerdtner et al. so as to form part of the main body (von Schwerdtner – col. 5, lines 5-8).
Re claim 14, Finn as modified by Lett and Von Schwerdtner et al. shows the at least one vane (Lett – Fig. 1, 15) defines a partial radial profile.
Re claim 15, Finn as modified by Lett and Von Schwerdtner et al. shows a discharge boom (Finn – Fig. 1, 35) fluidly downstream of the raw material hopper (Finn – 13), pump (Finn – 44) and motor (Finn – 43) and fluidly upstream of the hydraulic spray nozzle (Finn – 33).
Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752